DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/13/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3,9,10,13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
               In claim 3, lines 7 and 8, “the arcuate configuration of the first guide member” has no prior antecedent basis.
               In claim 9, line 18, --one or more—should be inserted before “abutments”.
               In claim 13, lines 3 and 4, “bone augmentation material bone” is unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,4,5,7,13 are rejected under 35 U.S.C. 103 as being unpatentable over Groscurth et al 20130071811 in view of Nazzal et al 20160338806 .
               With regard to claims 1 and 7, Groscurth et al disclose a method of installing a dental prosthetic device, the method comprising: (a) securing a first guide member 200 (see annotated figure below) to an alveolar arch in a mouth of a patient; (b) utilizing the first guide member 200 to achieve a substantially planar bone surface along the alveolar arch; (c) coupling a second guide member 400 with the first guide member 200; (d) utilizing the second guide member 400 to install one or more implants in the alveolar arch through substantially planar bone surface (see paragraph 85).
              Groscurth et al do not disclose securing a dental prosthetic to the one or more implants, wherein the dental prosthetic comprises a nanoceramic material.
              Nazzal et al disclose dental prosthetics/restorations that may be formed from a nanoceramic material.  See paragraphs 25 and 26.
              It would have been obvious to one skilled in the art to secure a dental prosthetic comprising a nanoceramic to the implants in the Gorscurth et al method, in view of the teaching of Nazzal et al that dental prosthetics/restorations may be formed from a nanoceramic material.
             With regard to claim 7, note that Nazzal et al disclose that the prosthetic may be a bridge.  See paragraph 23.



[AltContent: textbox (Horizontal body portion)]
[AltContent: arrow][AltContent: textbox (Guide passageways)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Flange members)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second guide member)][AltContent: arrow][AltContent: textbox (First guide member)]                                 
    PNG
    media_image1.png
    621
    482
    media_image1.png
    Greyscale


                 With regard to claim 4, note that Groscurth et al disclose that the second guide member 400 comprises:
(i) a horizontal body portion 303, wherein the horizontal body portion 303 of the second guide member 400 has an arcuate configuration generally corresponding to an arcuate configuration of the first guide member 200,
(ii) a set of flange members 601 configured to engage a horizontal body portion of the first guide member 200, and
(iii) a set of guide passageways 309b.

                With regard to claim 5, it is noted that Groscurth et al/Nazzal et al do not disclose a pair of tabs at each end of the arcuate configuration of the second guide member and a pair of slots on the first guide member, configured to mate with each other.  It is noted though, that Groscurth et al disclose a pair of tabs 204 on the first guide member, and a pair of mating slots on the underside of the second guide member (below holes 304), which mate with each other.
                It would have been obvious to one skilled in the art to form the pair of tabs on the first guide member of Groscurth et al/Nazzal et al, and the pair of slots on the second guide member, as it has been held that the reversal of parts does not support nonobviousness over the prior art.  See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
                With regard to claim 13, note that Groscurth et al disclose that bone may be removed from the alveolar arch when placing the first guide member on the arch.  See paragraph 62.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Groscurth et al 20130071811 in view of Nazzal et al 20160338806, and further in view of Sapian 20060014120 .
              With regard to claim 8, Groscurth et al/Nazzal et al do not disclose wherein the dental prosthetic includes one or more metallic inserts in the nanoceramic material, wherein the dental prosthetic is secured to the one or more implants via the one or more metallic inserts, the method further comprising securing one or more abutments to the one or more implants, wherein securing the dental prosthetic to the one or more implants comprises securing the one or more metallic inserts to the one or more abutments, wherein securing the one or more metallic inserts to the one or more abutments comprises:
(i) inserting one or more screws through the dental prosthetic, and
(ii)  securing the one or more metallic inserts to the one or more abutments via the one or more inserted screws.
                Sapian discloses a dental prosthetic restoration system (fig. 1) that includes a dental prosthetic including one or more metallic inserts 42 (par. 32) in the material of the restoration 40, wherein the dental prosthetic is secured to the one or more implants via the one or more metallic inserts 42, the method further comprising securing one or more abutments 22 to one or more implants 16, wherein securing the dental prosthetic 40 to the one or more implants comprises 16 securing the one or more metallic inserts 42 to the one or more abutments 22, wherein securing the one or more metallic inserts 42 to the one or more abutments 22 comprises:
(i) inserting one or more screws 12 through the dental prosthetic 40, and
(ii) securing the one or more metallic inserts 42 to the one or more abutments 22 via the one or more inserted screws 12.
             It would have been obvious to one skilled in the art to utilize the attachment system of Sapian to attach a dental restoration to the implants of Groscurth et al/Nazzal et al, in view of the teaching of Sapian that such an attachment system may be used with dental implants.

Claims 2,6,11,12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3,9,10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772